Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 21-40 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/13/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/25/2020 and 09/27/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 29, and 36 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 22, 29, and 36 recite the limitation “the threshold” in “wherein the threshold is less than…” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claims. The Examiner suggests “wherein the threshold value is less than …”. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 21, 23, 24, 27, 28, 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. US Pub 2016/0270121 (hereinafter “Bergstrom”), and in view of CMCC NPL “Considerations on support of supplementary uplink frequency”, Aug 21-25, 2017 (hereinafter “CMCC”).
Regarding claim 21
Bergstrom discloses a method performed by a wireless transmit / receive unit (WTRU) (“a wireless terminal performs a method for a random access procedure in a wireless network.” [Abstract]), the method comprising: 
transmitting a first random access (RA) preamble on a regular uplink (RUL) carrier; incrementing a counter (“a wireless terminal apparatus is adapted to maintain a preamble transmission attempt counter that tracks the number of random access preamble transmissions that are triggered and/or initiated in the random access procedure, including random access preamble transmissions that are aborted prior to completion of the transmission.” [0031]); 
determining that a random access response (RAR) to the first RA preamble transmission is not successfully received (“After a UE has sent a random access preamble, it listens for a random access response from the network for a certain time, which is given by a value for a parameter referred to as the random access response window.  After a time equal to the random access response window has passed, the UE considers the preamble transmission unsuccessful and resends the preamble.” [0026]); 
comparing the counter to a threshold value (“The wireless terminal is also adapted to terminate the random access procedure in response to determining that the preamble transmission attempt counter indicates that a predetermined threshold number of transmission attempts have been made.” [0031])
Bergstrom does not specifically teach on a condition the counter is greater than a threshold value, transmitting a second RA preamble on a supplementary uplink (SUL) carrier; and on a condition the counter is not greater than the threshold value, retransmitting the first RA preamble on the RUL carrier.
In an analogous art, CMCC discloses comparing to a threshold value (“gNB can configure a threshold to help UE select PRACH resources, similar as NB-IOT. The configured threshold represents the minimum received signal power of selecting higher uplink frequency.” Section 2.2 – Network assisted PRACH resource selection. While Bergstrom uses a threshold based on the number of transmission attempts kept tracked by a counter, CMCC uses a threshold based on RSRP as a trigger point to select either supplementary uplink (SUL) carrier or regular uplink (RUL) carrier).
on a condition the counter is greater than a threshold value, transmitting a second RA preamble on a supplementary uplink (SUL) carrier (“For example, if downlink radio condition (e.g. RSRP) is lower than the configured threshold, UE will select the PRACH resources in lower uplink frequency” Section 2.2 – Network assisted PRACH resource selection); and 
on a condition the counter is not greater than the threshold value, retransmitting the first RA preamble on the RUL carrier (“if downlink radio condition (e.g. RSRP) is higher than the configured threshold, UE can select the PRACH resources in higher uplink frequency.” Section 2.2 – Network assisted PRACH resource selection; Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure, to include CMCC’s method for selecting PRACH resources between supplementary UL and regular UL in order to maximize resources usage efficiency (“gNB configured threshold can help UE select suitable PRACH resources without additional overhead and UE complexity.” CMCC Section 2.2). Thus, a person of ordinary skill would have appreciated the ability to incorporate CMCC’s method for selecting PRACH resources between supplementary UL and regular UL into Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23
Bergstrom, as modified by CMCC, previously discloses the method of claim 21, 
CMCC further discloses wherein the RUL carrier is on a higher frequency than the SUL carrier (“Normally, SUL frequency is lower than NR uplink frequency in order to improve the uplink coverage.”Section 2 - Discussion).

Regarding claim 24
Bergstrom, as modified by CMCC, previously discloses the method of claim 21, 
CMCC further discloses wherein a reference signal receive power (RSRP) of the RUL carrier is different than an RSRP of the SUL carrier (“if downlink radio condition (e.g. RSRP) is lower than the configured threshold, UE will select the PRACH resources in lower uplink frequency (i.e. SUL frequency); if downlink radio condition (e.g. RSRP) is higher than the configured threshold, UE can select the PRACH resources in higher uplink frequency (i.e. RUL frequency).” Section 2.2 – Network assisted PRACH resource selection).

Regarding claim 27
Bergstrom, as modified by CMCC, previously discloses the method of claim 21, further comprising: 
Bergstrom further discloses incrementing the counter after retransmitting the first RA preamble on the RUL carrier (“The method 800 may include incrementing the preamble transmission attempt counter for each attempted preamble transmission that is triggered and/or initiated in the random access procedure, without regard to whether the attempted preamble transmission is completed by the UE 12 and without regard to whether a completed preamble transmission is received.  The method may also include maintaining a preamble transmission counter, in addition to the preamble transmission attempt counter, that tracks the number of random access preamble transmissions that are completed by the UE 12, but without regard to whether the random access preamble transmissions are successfully received.” [0068]; [0133]).

Regarding claim 28
Bergstrom discloses a wireless transmit / receive unit (WTRU) (i.e. “wireless terminal apparatus” [0036]) comprising: 
a transmitter (“a wireless terminal apparatus includes a radio transceiver adapted to communicate with a wireless network and one or more processing circuits adapted to carry out the methods in a wireless terminal described above.” [0036]) configured to transmit a first random access (RA) preamble on a regular uplink (RUL) carrier; 
circuitry configured to increment a counter; 
circuitry configured to determine that a random access response (RAR) to the first RA preamble transmission is not successfully received; 
circuitry configured to compare the counter to a threshold value; 
the transmitter configured to, on a condition the counter is greater than a threshold value, transmit a second RA preamble on a supplementary uplink (SUL) carrier; and 
the transmitter configured to, on a condition the counter is not greater than the threshold value, retransmit the first RA preamble on the RUL carrier.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 21. Therefore apparatus claim 28 corresponds to method claim 21 and is rejected for the same reasons of obviousness as used in claim 21 rejection above.

Regarding claim 30
The WTRU of claim 28, wherein the RUL carrier is on a higher frequency than the SUL carrier.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 23. Therefore apparatus claim 30 corresponds to method claim 23 and is rejected for the same reasons of obviousness as used in claim 23 rejection above.

Regarding claim 31
The WTRU of claim 28, wherein a reference signal receive power (RSRP) of the RUL carrier is different than an RSRP of the SUL carrier.
The scope and subject matter of apparatus claim 31 is drawn to the apparatus of using the corresponding method claimed in claim 24. Therefore apparatus claim 31 corresponds to method claim 24 and is rejected for the same reasons of obviousness as used in claim 24 rejection above.

Regarding claim 34
The WTRU of claim 28, further comprising: incrementing the counter after retransmitting the first RA preamble on the RUL carrier.
The scope and subject matter of apparatus claim 34 is drawn to the apparatus of using the corresponding method claimed in claim 27. Therefore apparatus claim 34 corresponds to method claim 27 and is rejected for the same reasons of obviousness as used in claim 27 rejection above.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom, in view of CMCC, and further in view of Shukla US Pub 2014/0349712 (hereinafter “Shukla”).
Regarding claim 22
Bergstrom, as modified by CMCC, previously discloses the method of claim 21, 
Bergstrom further discloses a maximum number of preamble transmissions (“Each time the UE resends the preamble, the UE increases the output power used to transmit the preamble to increase the chance of a successful preamble transmission.  The UE transmits a maximum number of preambles given by a value referred to as the preamble transmission maximum.” [0026]) but Bergstrom and CMCC do not specifically teach wherein the threshold is less than a number of transmissions associated with maximum output power (PCmax).
In an analogous art, Shukla discloses wherein the threshold is less than a number of transmissions associated with maximum output power (PCmax) (“For example, for the initial preamble transmission power is equal to preambleInitialReceivedTargetPower+DELTA_PREAMBLE+powerRampingStep.tim- es.(preambleTransMax-1) as the PREAMBLE_TRANSMISSION_COUNTER initially is set to a value of one.  That is, the transmission power for the initial preamble transmission is the initial transmission power value plus the addition of a maximum factor of the powerRampingStep.  That is, the transmission power for the initial preamble transmission is equal to, or substantially equal to, the saturation power.  For the next preamble transmission attempt, the value of the PREAMBLE_TRANSMISSION_COUNTER is two.  Here, the increase in the PREAMBLE_TRANSMISSION_COUNTER reduces the value multiplied by the powerRampingStep; and therefore, reduces the transmission power.  For example, if the preambleTransMax equals five (e.g., upper threshold number of RA preamble transmission attempts=5), the transmission power includes a quadrupled (e.g., 5-1) powerRampingStep, while the next preamble transmission attempt would include a lower transmission power as the transmission power would include a tripled (e.g., 5-2) powerRampingStep.  As another example, when the preambleTransMax is equal to the PREAMBLE_TRANSMISSION_COUNTER, the transmission power is equal to the preambleInitialReceivedTargetPower+DELTA_PREAMBLE.” [0065]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure, as modified by CMCC, to include Shukla’s method for prioritizing random access procedures in (Shukla [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Shukla’s method for prioritizing random access procedures into Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 29
The WTRU of claim 28, wherein the threshold is less than a number of transmissions associated with maximum output power (PCmax).
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 29 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Claims 25, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom, in view of CMCC, and further in view of Takeda et al. US Pub 2020/0128564 (hereinafter “Takeda”).
Regarding claim 25
Bergstrom, as modified by CMCC, previously discloses the method of claim 21, 
Bergstrom and CMCC do not specifically teach wherein the RUL is one of a plurality of RUL carriers.
In an analogous art, Takeda discloses wherein the RUL is one of a plurality of RUL carriers (“FIGS. 1A and 1B are diagrams to show an example of communication with a plurality of carriers including SUL carriers” [0012]; Figs. 1A and 1B).
(Takeda [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for performing uplink transmission into Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26
Bergstrom, as modified by CMCC, previously discloses the method of claim 21, 
Bergstrom and CMCC do not specifically teach wherein the SUL is one of a plurality of SUL carriers.
In an analogous art, Takeda discloses wherein the SUL is one of a plurality of SUL carriers (“FIGS. 1A and 1B are diagrams to show an example of communication with a plurality of carriers including SUL carriers” [0012]; Figs. 1A and 1B).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure, as modified by CMCC, to include Takeda’s method for performing uplink transmission in order to properly configure the supplemental uplink (Takeda [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for performing uplink transmission into Bergstrom’s method of using preamble transmission attempt counter and 

Regarding claim 32
The WTRU of claim 28, wherein the RUL carrier is one of a plurality of RUL carriers.
The scope and subject matter of apparatus claim 32 is drawn to the apparatus of using the corresponding method claimed in claim 25. Therefore apparatus claim 32 corresponds to method claim 25 and is rejected for the same reasons of obviousness as used in claim 25 rejection above.

Regarding claim 33
The WTRU of claim 28, wherein the SUL carrier is one of a plurality of SUL carriers.
The scope and subject matter of apparatus claim 33 is drawn to the apparatus of using the corresponding method claimed in claim 26. Therefore apparatus claim 33 corresponds to method claim 26 and is rejected for the same reasons of obviousness as used in claim 26 rejection above.

Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom, in view of CMCC, and further in view of Ryoo et al. US Pub 2020/0037345 (hereinafter “Ryoo”).
Regarding claim 35
Bergstrom discloses a wireless transmit / receive unit (WTRU) (“a wireless terminal performs a method for a random access procedure in a wireless network.” [Abstract]) comprising: 
a transmitter  configured to transmit a first random access (RA) preamble on a regular uplink (RUL) carrier (“a wireless terminal apparatus is adapted to maintain a preamble transmission attempt counter that tracks the number of random access preamble transmissions that are triggered and/or initiated in the random access procedure, including random access preamble transmissions that are aborted prior to completion of the transmission.” [0031]); 
Bergstrom does not specifically teach circuitry configured to determine that a random access response (RAR) to the first RA preamble transmission is not successfully received; and the transmitter configured to, in response to the determination that the RAR to the first RA preamble transmission is not successfully received, transmit a second RA preamble on a supplementary uplink (SUL) carrier.
In an analogous art, Ryoo discloses determine that a random access response (RAR) to the first RA preamble transmission is not successfully received; and in response to the determination that the RAR to the first RA preamble transmission is not successfully received, transmit a second RA preamble on a supplementary uplink (SUL) carrier (“A method of determining transmission through SUL or NR UL during a RACH preamble retransmission process” [0576-0581])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure, to include Ryoo’s method of changing the previous uplink transmission path from UL to SUL and vice-versa, in order to minimize transmission disruption (Ryoo [0577]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ryoo’s method of changing the previous uplink transmission path from UL to SUL and vice-versa into Bergstrom’s method of using preamble transmission attempt counter and preamble transmission counter to perform random access procedure since the claimed invention is merely a combination of old elements, 

Regarding claim 36
The WTRU of claim 35, wherein the threshold is less than a number of transmissions associated with maximum output power (PCmax).
The scope and subject matter of apparatus claim 36 is similar to the scope and subject matter as claimed in claim 29. Therefore apparatus claim 36 corresponds to apparatus claim 29 and is rejected for the same reasons of obviousness as used in claim 29 rejection above.

Regarding claim 37
The WTRU of claim 35, wherein the RUL carrier is on a higher frequency than the SUL carrier.
The scope and subject matter of apparatus claim 37 is similar to the scope and subject matter as claimed in claim 30. Therefore apparatus claim 37 corresponds to apparatus claim 30 and is rejected for the same reasons of obviousness as used in claim 30 rejection above.

Regarding claim 38
The WTRU of claim 35, wherein a reference signal receive power (RSRP) of the RUL carrier is different than an RSRP of the SUL carrier.
The scope and subject matter of apparatus claim 38 is similar to the scope and subject matter as claimed in claim 31. Therefore apparatus claim 38 corresponds to apparatus claim 31 and is rejected for the same reasons of obviousness as used in claim 31 rejection above.

Regarding claim 39
The WTRU of claim 35, wherein the RUL carrier is one of a plurality of RUL carriers.
The scope and subject matter of apparatus claim 39 is similar to the scope and subject matter as claimed in claim 32. Therefore apparatus claim 39 corresponds to apparatus claim 32 and is rejected for the same reasons of obviousness as used in claim 32 rejection above.

Regarding claim 40
The WTRU of claim 35, wherein the SUL carrier is one of a plurality of SUL carriers.
The scope and subject matter of apparatus claim 40 is similar to the scope and subject matter as claimed in claim 33. Therefore apparatus claim 40 corresponds to apparatus claim 33 and is rejected for the same reasons of obviousness as used in claim 33 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHUONG M NGUYEN/            Patent Examiner, Art Unit 2411                                                                                                                                                                                            
/GARY MUI/            Primary Examiner, Art Unit 2464